UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                         FILED
                                                                                   IN CLERK'S OFFICE
                                                                             U.S. DISTRICT COURT E.D.N.Y. .· ··
 UNITED STATES OF AMERICA,                              ORDER

                                                        17-CR-48
                                                                             *     FEB O5 2019         *
                -against-                                                    BROOKLYN OFFICE

 JANE DOE,

                        Defendant.                                                                           /
Jack B. Weinstein, Senior United States District Judge:

       The court respectfully requests that the defendant's aunt appear when the defendant is next

in court.

       Defense counsel and the social workers assigned to this case should give it their full

attention, particularly with respect to the defendant's medical treatment.




                                                           . einstein
                                                      S ior United States District Judge

Dated: February 4, 2019
       Brooklyn, New York
